DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on May 9, 2022 is acknowledged.
Claims 10-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 9, 2022.

Information Disclosure Statement
As of the mailing date of this office action, there has been no information disclosure statement entered into the file. The applicant is reminded of their duty to disclose (see 2001 of MPEP). 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Reference number “218” does not appear in the drawings (see originally filed specification [0019]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation reciting “wherein the second portion is adapted to be printed on using a heat-based process without damage to the holographic film” is indefinite. The limitation recites the intended use and process of making/using the claimed secure placard, however, it is indefinite what structure is being claimed with respect to the structure of the second portion. The recitation of “adapted to be printed on using a heat-based process” seems to imply that a specific material and/or coating and/or treatment would be required for the second portion in order to meet this limitation. In looking to the specification, it is said that the second portion is free of the varnish layer ([0007]), and in one embodiment, the substrate is said to comprise a printable layer including by not limited to a polyester film ([0015]). It is not clear if the polyester film recited by the specification is the only material that is capable of meeting the limitation “adapted to be printed on using a heat-based process” or if this limitation imparts any structure in terms of materials that are able to perform in the manner claimed. 
Regarding claim 2, the limitation reciting “further including a topcoat varnish applied to the substrate, wherein the topcoat varnish is toner receptive” is indefinite. Independent claim 1 recites two different portions, the first portion includes a varnish layer with a holographic pattern formed thereon and a second portion that is adapted to be printed on using a heat based process without damage to the holographic pattern. It is unclear if the topcoat varnish is applied to the entire substrate (i.e. both the first and second portions) or if the topcoat varnish is only applied to the second portion that is “adapted to be printed”. The recitation of the topcoat being toner receptive in claim 2 does not make it clear if the first section with the holographic pattern has the topcoat on and is also toner receptive. Its unclear where the topcoat is in relation to the first portion and second portion recited in claim 1. 
Regarding claim 3, the limitation reciting “wherein the substrate comprises a printable layer removably secured to a base substrate by an adhesive” is indefinite. Independent claim 1 recites two different portions of the substrate, the first portion includes a varnish layer with a holographic pattern formed thereon and a second portion that is adapted to be printed on using a heat based process without damage to the holographic pattern. The recitation of the substrate being printable is indefinite because it is not clear if the printable layer is only present in the second portion of the substrate as claim 1 recites the second portion as being the area that is  “adapted to be printed on using a heat-based process”, or if the printable layer is present in both the first portion and the second portion of the substrate. 
Regarding claim 4, the limitation reciting “wherein the printable layer comprises a stiff laser printable material” is indefinite. It is not clear what is meant by “stiff” with respect to the claimed material, whether that refers to a specific material and/or a specific material thickness. In looking to the specification, paragraph [0015] discloses that a stiff laser printable material “including but not limited to a polyester film having a thickness of seven mils (i.e. 0.007 inches)”. As the polyester film with a thickness of 7 mil (0.007 inches) is the only material and thickness recited regarding the “stiff laser printable material” it is not clear if that is the only material capable of meeting the claim or what the scope of the claim limitation would be regarding printable materials. 
Regarding claim 5, the limitation reciting “wherein the printable layer comprises a polyester film having a thickness of approximately 0.007 inches” is indefinite for the reasons expressed above with respect to claims 3 and 4. 
Regarding claim 6, the limitation reciting “wherein the printable includes a fold line and the substrate is folded along the fold line after the second portion is printed on” is indefinite. 
The phrase “the printable” lacks sufficient antecedent basis. 
The limitation “wherein the printable includes a fold line and the substrate is folded along the fold line after second portion is printed on” recites a method of using limitation regarding the secure placard of claim 1. In claim 1, the second portion is not printed on, but is claimed as being “adapted to be printed”, therefore the printing on the second portion has not yet occurred. Claim 6 is with respect to the secure placard after the second portion has been printed, and thus does not further limit the structure of the secure placard of claim 1 as it is directed to a method of using. 
Regarding claim 9, the limitation “wherein the secure placard is adapted to be exposed to a temperature of at least about 175° Celsius without damage thereto” indefinite as it is unclear what further structure is imparted to the claimed placard.  
The limitation recites the intended use and process of making/using the claimed secure placard, however, it is indefinite what structure is being claimed with respect to the structure of the second portion. The recitation of “adapted to be exposed to a temperature of at least about 175° Celsius without damage thereto”” seems to imply that a specific material and/or coating and/or treatment would be required for the second portion in order to meet this limitation. In looking to the specification, it is said that the second portion is free of the varnish layer ([0007]), and in one embodiment, the substrate is said to comprise a printable layer including but not limited to a polyester film ([0015]). It is not clear if the polyester film recited by the specification is the only material that is capable of meeting the limitation “adapted to be exposed to a temperature of at least about 175° Celsius without damage thereto” or if this limitation imparts any structure in terms of materials that are able to perform in the manner claimed. 
Claims 7 and 8 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on their dependency from the rejected claims above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 6, 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over SecuraPass Holographic Parking Permits (https://www.myparkingpermit.com/Parking-Permits/Holographic-Parking-Pass; pgs. 1-4, via Internet Wayback Machine February 26, 2019 https://web.archive.org/web/20190226035021/https:/www.myparkingpermit.com/Parking-Permits/Holographic-Parking-Pass pgs. 5-7; hereafter referred to as “SecuraPass”) in view of Mayrhofer et al. (US 2013/0161938).
Regarding claim 1, SecuraPass teaches a handicap placard, shown in the reproduced images below, which incorporates security features like no-copy backgrounds, unique numbering and holograms. The holograms are either embedded within the parking permits so they cannot be removed or reused, or they are applied as decals with a tamper-evident feature causing the hologram to self-destruct upon attempted removal. The handicap placard is comprised of a substrate, a first portion having a handicap hologram (holographic pattern) formed thereon and a second portion as shown by the blue, red and yellow portions of the placard, that are free of the hologram (i.e. free of varnish). 

    PNG
    media_image1.png
    272
    316
    media_image1.png
    Greyscale

SecuraPass does not expressly teach a varnish layer with a holographic pattern formed thereon, however, Mayrhofer et al. teaches a security label or adhesive tape having an optically active security feature, such as a hologram, and an optical feature ([0001]). Mayrhofer et al. teaches that typical holograms have a basic metallically lustrous appearance that changes with viewing angle due to the diffraction of light, however, these effects are always very similar and the metallic luster is common to all holographic products ([0004]). Mayrhofer et al. addresses a demand for new optically variable effects that differ from conventional holograms by providing a varnish layer with a surface structure such as a hologram having a metal layer or high refractive index layer thereon ([0004, 0024-0033, 0060, 0080]; claims 17 and 18). Mayrhofer et al. teaches that the varnish layer can be applied over the full substrate area or a partial area, wherein the surface structure for the varnish layer comprising the hologram can be produced by a hot-stamping method of a UV embossing method, and the thickness of the applied varnish layer can vary depending on the end product requirement and thickness of the substrate ([0024-0025]). Mayrhofer et al. teaches that when the varnish layer comprising the hologram is combined with an underlying color layer, the ultimate impression given to the viewer is that of a hologram with a colored background, and not one of a metallic luster as characteristic for conventional embossed and metallized holograms ([0080]). 
As both SecuraPass and Mayrhofer et al. are directed to optically active security features on substrate, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the hologram of the handicap placard taught by SecuraPass to comprise the security label or adhesive tape comprising an optically active security feature including a varnish layer comprising a hologram surface structure and an underlying color layer to provide an optically active security feature that is different from the conventional holograms and can have its appearance modified by changing the color of the underlying color layer. 
The limitation “wherein the second placard is adapted to be printed on using a heat-based process without damage to the holographic patter” is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. Additionally, it is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because SecuraPass in view of Mayrhofer et al. discloses the structure of claim 1 as described above.
Regarding claim 6, the limitation reciting “wherein the printable includes a fold line and the substrate is folded along the fold line after second portion is printed on” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because SecuraPass in view of Mayrhofer et al. discloses the structure of claim 1 as described above.
Regarding claim 7, SecuraPass in view of Mayrhofer et al. teaches all the limitations of claim 1 above, and, as shown in the images of SecuraPass shown above, the handicap placard has a cut out portion that facilitates hanging the placard on the rear-view mirror of a vehicle. 
Regarding claim 8, the limitation “wherein the heat-based process includes xerography” further limits the intended use/product by process limitation of claim 1, and therefore, does not provide any additional structure with respect to the placard. 
Regarding claim 9, the limitation “wherein the secure placard is adapted to be exposed to a temperature of at least about 175° Celsius without damage thereto” is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over SecuraPass Holographic Parking Permits (https://www.myparkingpermit.com/Parking-Permits/Holographic-Parking-Pass; pgs. 1-4, via Internet Wayback Machine February 26, 2019 https://web.archive.org/web/20190226035021/https:/www.myparkingpermit.com/Parking-Permits/Holographic-Parking-Pass pgs. 5-7; hereafter referred to as “SecuraPass”) in view of Mayrhofer et al. (US 2013/0161938) and further in view of Bratter et al. (US 2011/0259775).
Regarding claim 2, SecuraPass in view of Mayrhofer et al. teach all the limitations of claim 1 above, however, the references do not expressly teach a topcoat varnish is applied to the substrate. Bratter et al. teaches labels including a body portion with a front surface and back surface, further comprising an ink receptive topcoat to be employed to enhance the labels ability to receive and/or retain markings from ink, toner, highlights, etc. ([0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the placard taught by SecuraPass in view of Mayrhofer et al. to include the ink receptive topcoat taught by Bratter et al. to enhance the placards ability to receive and/or retain markings. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over SecuraPass Holographic Parking Permits (https://www.myparkingpermit.com/Parking-Permits/Holographic-Parking-Pass; pgs. 1-4, via Internet Wayback Machine February 26, 2019 https://web.archive.org/web/20190226035021/https:/www.myparkingpermit.com/Parking-Permits/Holographic-Parking-Pass pgs. 5-7; hereafter referred to as “SecuraPass”) in view of Mayrhofer et al. (US 2013/0161938) and further in view of Emoff (US 2017/0249876).
Regarding claim 3, the limitations of the claim are indefinite for the reasons expressed above. 
SecuraPass in view of Mayrhofer et al. teach all the limitations of claim 1 above, however, the references do not expressly teach that the substrate comprises a printable layer removably secured to a base substrate by an adhesive layer. Emoff teaches a pre-printed advertising display, such as a placard decal, wherein the substrate includes a preprinted indicia on a surface of the display (i.e. printable layer), an adhesive material on an opposing surface from the preprinted indicia comprising an adhesive that is removably bound to a carrier layer (Figure 5, [0025-0039]). Emoff teaches that the disclosed pre-printed advertising display allows for the ability to remove the decal   without leaving excessive amounts of adhesive ([0062]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of the placard taught by SecuraPass in view of Mayrhofer et al. to include the preprinted substrate removably adhered to a carrier in order to allow for removal of the substrate from the carrier without leaving excessive amounts of adhesive. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over SecuraPass Holographic Parking Permits (https://www.myparkingpermit.com/Parking-Permits/Holographic-Parking-Pass; pgs. 1-4, via Internet Wayback Machine February 26, 2019 https://web.archive.org/web/20190226035021/https:/www.myparkingpermit.com/Parking-Permits/Holographic-Parking-Pass pgs. 5-7; hereafter referred to as “SecuraPass”) in view of Mayrhofer et al. (US 2013/0161938), Emoff (US 2017/0249876) and further in view of Crum (US 2008/0018098).
Regarding claims 4 and 5, SecuraPass in view of Mayrhofer et al. and Emoff teach all the limitations of claim 3 above, however, the references do no teach that the substrate is a stiff polyester laser printable material comprising a polyester film with a thickness of approximately 0.007 inches (7mils). 
Crum teaches a card carrying business communication product, including a placard, wherein the substrate film is a polyester based material with a thickness preferably between 2 mils and 8 mils and may be treated with a print receptive coating such as polyvinyl alcohol or other material that may be used to anchor toner or ink to the surface of the film ([0008, 0051]). By using a polyester based material, the card carrying business communication product taught by Crum avoids the drawbacks from the conventional paper substrates previously used which can delaminate over time due to exposure to moisture, dramatic temperature changes or other environmental conditions that may ruin the card carrying business communication product ([0013-0015]).
The thickness range of preferably between 2 mils and 8 mils taught by Crum overlaps with the claimed range of “approximately 0.007 inches” (approximately 7 mils), and as stated by section 2144.05(I) of the MPEP, a prima facie case of obviousness exists where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of the placard taught by SecuraPass in view of Mayrhofer et al. and Emoff to include the polyester based material with a thickness preferably between 2 mils and 8 mils taught by Crum to provide enhanced protection against environmental conditions that may ruin the placard. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785